Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 04/06/2022 with respect to claims 29 and 44 have been considered but are moot because the arguments do not apply to any of the teaching of Wennerlof (US 20170155456) being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 29-43 and 45-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 29,
The recitation “the unmanned aerial device” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the aerial device” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the alignment device” in line 5 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 32,
The recitation “the unmanned aerial vehicle” in lines 2-3 is considered vague because it’s confused with “the aerial vehicle” in line 2. Clarification is required.

Regarding claim 45,
The recitation “the alignment device” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35, 39-42, 44-45 and 48, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wennerlof et al (US 20170155456 of record), hereinafter Wennerlof.

Regarding claim 29,
Wennerlof discloses an unmanned aerial vehicle (an UAV 300, Fig 3a) for aligning a first directive antenna (a directional antenna 101, Fig 3a) in a direction towards a second antenna (an align antenna, Fig 8), the unmanned aerial device comprising:
a docking interface (an alignment module 210, Fig 3a) configured to attach the aerial vehicle to a first alignment device (an adjustment module 110a, Fig 3a) of the first directive antenna;
an alignment actuator (a control module 420, Fig 4) configured to actuate alignment of the first directive antenna based on an alignment control signal (a control signal 426, Fig 4); and
a control circuitry (a remote control; paragraph [0072]) configured to generate the alignment control signal.
Wennerlof does not explicitly teach the alignment actuator (the control module 420) configured to mechanically interface with the alignment device.
However, Wennerlof teaches the control module can be used to fly or otherwise re-locate the UAV to the target location, or to a position having a known geometrical relationship to the target location and to the directional antenna, such as a point along the straight line discussed in connection to FIG. 3b, and to stay or hover at said position or target location, or to move along the above-mentioned flight path 301 (paragraph [0070]). This teaching is result effect in order to remotely control the unmanned aerial vehicle (paragraph [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an alignment actuator configured to mechanically interface with an alignment device in Wennerlof, in order to provide an improved directional antenna alignment technique.
[AltContent: textbox (Wennerlof (US 20170155456))]
    PNG
    media_image1.png
    677
    592
    media_image1.png
    Greyscale

[AltContent: textbox (Wennerlof (US 20170155456))]
    PNG
    media_image2.png
    594
    635
    media_image2.png
    Greyscale


Regarding claim 30,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the aerial vehicle is a remote controlled unmanned aerial vehicle (paragraph [0072]); wherein the control circuitry comprises a communications module (a communications module 425, Fig 4) arranged to receive control commands from a remote transceiver.

Regarding claim 31,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the aerial vehicle is configured at least in part for autonomous operation (paragraph [0103]); wherein the control circuitry is configured to autonomously generate control commands for controlling the aerial vehicle (“such autonomous operation can be achieved by use of the control module 420 in combination with the positioning module 410” paragraph [0103]).

Regarding claim 32,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof does not explicitly teach the docking interface is configured to attach to the aerial vehicle in a docking mode operation and release the unmanned aerial vehicle in a non-docking mode operation.
	However, Wennerlof teaches techniques can be used to evaluate an alignment state or level of alignment of the directional antenna 101 with respect to the target location, and also to actually align the directional antenna with respect to the target location, i.e., to improve the alignment level of the directional antenna 101 with respect to the target location X,Y,Z. (paragraph [0051]). This teaching is result effect in order to save time and reduce cost of antenna deployment (paragraph [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a docking interface being configured to attach to an aerial vehicle in a docking mode operation and release an unmanned aerial vehicle in a non-docking mode operation in Wennerlof as modified, in order to provide an improved directional antenna alignment technique.

Regarding claim 33,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof does not explicitly teach the docking interface comprises a controllable magnetic device configured to be: activated in a docking mode of operation wherein the unmanned aerial vehicle is attached to the alignment device, and to be inactivated in a non-docking mode of operation, wherein the unmanned aerial vehicle is detached from the alignment device.
However, Wennerlof teaches techniques can be used to evaluate an alignment state or level of alignment of the directional antenna 101 with respect to the target location, and also to actually align the directional antenna with respect to the target location, i.e., to improve the alignment level of the directional antenna 101 with respect to the target location X,Y,Z. (paragraph [0051]). This teaching is result effect in order to save time and reduce cost of antenna deployment (paragraph [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a docking interface comprising a controllable magnetic device configured being activated in a docking mode of operation wherein an unmanned aerial vehicle being attached to an alignment device, and being inactivated in a non-docking mode of operation, wherein the unmanned aerial vehicle being detached from the alignment device in Wennerlof as modified, in order to provide an improved directional antenna alignment technique.

Regarding claim 34,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof does not explicitly teach the docking interface is configured to extend to be received by the alignment device, and to be releasably locked in position during a docking mode of operation.
However, Wennerlof teaches techniques can be used to evaluate an alignment state or level of alignment of the directional antenna 101 with respect to the target location, and also to actually align the directional antenna with respect to the target location, i.e., to improve the alignment level of the directional antenna 101 with respect to the target location X,Y,Z. (paragraph [0051]). This teaching is result effect in order to save time and reduce cost of antenna deployment (paragraph [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a docking interface being configured to extend being received by an alignment device, and being releasably locked in position during a docking mode of operation in Wennerlof as modified, in order to provide an improved directional antenna alignment technique.

Regarding claim 35,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof does not explicitly teach the alignment actuator comprises a first member configured to mechanically interface with a first alignment interface of the alignment device; wherein the first alignment interface is configured to, upon actuation, control alignment of the directive antenna in a first direction.
However, Wennerlof teaches the UAV comprises an antenna alignment module 210 configured for transmission of an alignment signal 211 between the UAV 200 and the directional antenna 101 (Fig 3a; paragraph [0062]). This teaching is result effect in order to level the directional antenna with respect to the target location xyz (paragraph [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an alignment actuator comprising a first member configured to mechanically interface with a first alignment interface of an alignment device; wherein the first alignment interface being configured to, upon actuation, control alignment of a directive antenna in a first direction in Wennerlof as modified, in order to provide an improved directional antenna alignment technique.

Regarding claim 39,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the control circuitry is configured to:
obtain an indicator signal that indicates a level of alignment of the first directive antenna with respect to the second antenna (paragraph [0062]); and
generate the control signal based on the indicator signal (paragraph [0062]).

Regarding claim 40,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the control circuitry comprises a communications module (a communications module 425, Fig 4) configured to establish communication with a radio device associated with the first directive antenna (paragraph [0072]).

Regarding claim 41,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the control circuitry comprises a communications module (a communications module 425, Fig 4) configured to establish communication with a remote operator of the aerial vehicle (paragraph [0072]).

Regarding claim 42,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches a second directive antenna (a directional antenna 102, Fig 1);
wherein the control circuitry comprises a communications module (a communications module 425, Fig 4).
Wennerlof does not explicitly teach the communications module 425 configured to establish communication with a further unmanned aerial vehicle configured to align the second directive antenna in a direction towards the first directive antenna.
	However, Wennerlof teaches a level of alignment of a directional antenna with respect to a target location can be measured by using the UAV 400 illustrated in FIG. 4 (paragraph [0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communications module being configured to establish communication with a further unmanned aerial vehicle configured to align a second directive antenna in a direction towards a first directive antenna in Wennerlof as modified, in order to provide an improved directional antenna alignment technique.

Regarding claim 44,
Wennerlof discloses a method for aligning a first directive antenna (a directional antenna 101, Fig 1) in a direction towards a second antenna (a directional antenna 102, Fig 1), the method comprising:
attaching an unmanned aerial vehicle (an UAV 300, Fig 3a) to a first alignment device (an adjustment module 110a, Fig 3a) of the first directive antenna;
generating an alignment control signal (a control signal 426, Fig 4); and
actuating alignment of the first directive antenna based on the alignment control signal (paragraph [0072]). 
Wennerlof does not explicitly teach mechanically interfacing an alignment actuator (a control module 420, Fig 4), used in the aerial vehicle, with the first alignment device.
However, Wennerlof teaches the control module can be used to fly or otherwise re-locate the UAV to the target location, or to a position having a known geometrical relationship to the target location and to the directional antenna, such as a point along the straight line discussed in connection to FIG. 3b, and to stay or hover at said position or target location, or to move along the above-mentioned flight path 301 (paragraph [0070]). This teaching is result effect in order to remotely control the unmanned aerial vehicle (paragraph [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use mechanically interfacing an alignment actuator, used in an aerial vehicle, with a first alignment device in Wennerlof, in order to provide an improved directional antenna alignment technique.

Regarding claim 45,
Wennerlof as modified discloses the claimed invention, as discussed in claim 44.
Wennerlof does not explicitly teach the alignment actuator uses a first member for mechanically interfacing with a first alignment interface of the alignment device; wherein the first alignment interface, upon actuation, is used for controlling alignment of the directive antenna in a first direction.
However, Wennerlof teaches the UAV comprises an antenna alignment module 210 configured for transmission of an alignment signal 211 between the UAV 200 and the directional antenna 101 (Fig 3a; paragraph [0062]). This teaching is result effect in order to level the directional antenna with respect to the target location xyz (paragraph [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an alignment actuator using a first member for mechanically interfacing with a first alignment interface of an alignment device; wherein the first alignment interface, upon actuation, being used for controlling alignment of a directive antenna in a first direction in Wennerlof as modified, in order to provide an improved directional antenna alignment technique.

Regarding claim 48,
Wennerlof as modified discloses the claimed invention, as discussed in claim 44.
Wennerlof teaches obtaining an indicator signal indicating a level of alignment of the first directive antenna with respect to the second antenna (paragraph [0062]); and generating the control signal based on the indicator signal (paragraph [0062]).

Claim 43, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wennerlof et al (US 20170155456 of record), hereinafter Wennerlof, in view of Priest et al (US 20160309337 of record), hereinafter Priest.

Regarding claim 43,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof does not teach a camera configured to capture one or more images; wherein the control circuitry comprises a communications module configured to transmit the one or more images to a remote transceiver.
However, Priest teaches an unmanned aerial vehicle (an UAV 50, Fig 4) comprising a camera (a camera 86, Fig 4) configured to capture one or more images; wherein a control circuitry (a processor; paragraph [0059]) comprises a communications module (a wireless interface; paragraph [0059]) configured to transmit the one or more images to a remote transceiver (a wireless interfaces 106, Fig 5)..
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a camera configured to capture one or more images, wherein a control circuitry comprising a communications module configured to transmit the one or more images to a remote transceiver in Wennerlof as modified, as taught by Priest, in order to provide an improved accuracy for locations.

[AltContent: textbox (Priest (US 20160309337))]
    PNG
    media_image3.png
    355
    663
    media_image3.png
    Greyscale


[AltContent: textbox (Priest (US 20160309337))]
    PNG
    media_image4.png
    365
    632
    media_image4.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845